       Case 1:21-cv-00368-CKK Document 5 Filed 04/27/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 Alexandra Tara McCabe,
              Plaintiff
         v.                                         Civil Action No. 21-cv-368 (CKK)
 Sally Albright, et al.,
              Defendants


                                   RULE 4(m) ORDER
                                     (April 27, 2021)
    Plaintiff filed the Complaint in this action on February 10, 2021, against Defendants.
See Compl., ECF No. 1. As of the date of this Order, the public docket reflects that
Plaintiff has yet to file proof of service of Defendants. In this regard, the Court directs
Plaintiff’s attention to Federal Rule of Civil Procedure 4(m), which provides in pertinent
part:
        If a defendant is not served within 90 days after the complaint is filed, the
        court—on motion or on its own after notice to the plaintiff—must dismiss
        the action without prejudice against that defendant or order that service be
        made within a specified time. But if the plaintiff shows good cause for the
        failure, the court must extend the time for service for an appropriate
        period.

Fed. R. Civ. P. 4(m). “Unless service is waived, proof of service must be made to the
court.” Fed. R. Civ. P. 4(l)(1). In order to avoid the finality of a mandatory dismissal of
this action against Defendants, it is, this 27th day of April, 2021, hereby
    ORDERED that, by no later than May 11, 2021, Plaintiff must either cause process
to be served upon Defendants and proof of service to be filed with the Court or establish
good cause for the failure to do so. Failure to make such filings will result in dismissal of
this case.
   SO ORDERED.
                                                           /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge
